DETAILED ACTION
	This action is in response to election/restriction filed on January 25, 2021.  Invention I (claims 18-42) has been elected without traverse.  Invention II (claim 43) has been cancelled.  Claims 18-42 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 
Information Disclosure Statement
The Information Disclosure Statements filed 6/3/2019, 5/27/2020, 9/18/2020, and 10/19/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
	

Claim Objections
Claim 38 is objected to because of the following informalities:  “….the at least some…” in line 4 lacks antecedent basis.  Appropriate correction is required.

Claim 38 is objected to because of the following informalities:  “….the same…” in line 7 lacks antecedent basis.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  “….the being …” in line 4 lacks antecedent basis.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  “….the at least some…” in lines 8-9 lacks antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10346867. Although the claims at issue are not identical, they are not patentably distinct from each other, see table below.  







US Patent 10346867
installing a first application on a mobile computing device of a user, wherein installing the first application includes registering the first application in memory of the mobile computing device as a designated application to handle a designated type of intents, the intents being calls from another application to request actions;
installing an offers application on a user device, wherein installing the offers application includes registering the offers application in memory of the user device as a designated application to handle offers intents, the offers intents being asynchronous calls from another application to request services related to offers;
handling, with the mobile computing device, an intent of the designated type upon a second application accessing the intent of the designated type, wherein handling the intent of the designated type comprises:
handling, with a processor, an offers intent upon another application accessing the offers intent, wherein handling the offers intent comprises:

launching the offers application;
obtaining a uniform resource locator (URL) associated with the intent of the designated type;

querying a server associated with the URL to determine a service to handle the intent of the designated type, the intent of the designated type being mapped to the first application both in memory of the mobile computing device of the user upon installation of the first application and in memory of the server;




receiving, with the first application, an action specified in the intent of the designated type;
receiving, with the offers application, an action related to offers and specified in the handled offers intent;
receiving, with the first application, a parameter related to the action and specified in the intent of the designated type;
receiving, with the offers application, a parameter related to offers and specified in the handled offers intent;
performing, with the first application, the action based on the parameter.
performing, with the offers application, the action based on the parameter.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 24 recites the limitation, “wherein:  the intent of the designated type is accessed by the second application responsive to a communication received from a near field communication (NFC) device at a point-of-sale.”, which is not disclosed by the applicant’s specification.  Paragraph 0024 of the applicant’s specification discloses, “Merchant servers 38, 40, and 42 host websites or other user accessible content interfaces by which users can accept offers hosted by the offers engine 12. In some embodiments, and in some use cases, the merchant servers 38, 40, and 42 host retail websites that present a plurality of items for sale by the merchant, a subset of which may include items to which offers apply, thereby generally making the item for sale more desirable to cost-sensitive consumers than under the terms presented by the merchant in the absence of the offer. For example, the offers may include free or discounted shipping, a discounted price, a bulk discount, a rebate, a referral award, or a coupon, such as a coupon acceptable by presenting a coupon code during checkout on the merchant website, or a printable or displayable coupon (e.g., on the screen of a mobile device) for in-store use, the printable or otherwise displayable coupon having, in some cases, a machine readable code (e.g., a bar code or QR code for display and scanning, or a code passed via near-field communication or BluetoothTM). In some embodiments, the merchant website includes a checkout webpage having an interface for the user to enter payment information and a coupon code, and the merchant website (either with logic on the client side or the server-side) may validate the coupon code entered by the user and, upon determining that the coupon code is valid, adjust the terms presented to the user for acceptance in accordance with the offer.”  Paragraph 0024 discloses near field communication, however, it does not disclose receiving the communication from a point of sale.  
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 38 recites the limitation, “a persistent data store having a version of at least one of the information that is inconsistent with a version of the same information in the cache server.”, which is not disclosed by the applicant’s specification.  Paragraph 0043 of the applicant’s specification discloses, “In some embodiments, the cache server 23 may be updated hourly, and inconsistent data may potentially be maintained in the cache server 23 in order to conserve computing resources.” (paragraph 0043).  Paragraph 0043 and the entire specification does not disclose “a persistent data store having a version of at least one of the information that is inconsistent with a version of the same information in the cache server.” as claimed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
installing a first application on a mobile computing device of a user, wherein installing the first application includes registering the first application in memory of the mobile computing device as a designated application to handle a designated type of intents, the intents being calls from another application to request actions;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landau et al. US Publication 20060156283 A1 Advertising Markup Language
Landau discloses a system, method, and computer program are provided for a sophisticated standardized Advertising Markup Language, a co-operative central Advertising Registry, and user-interface enabled advertising functionality.





Chitilian et al. US Patent 9292361 B1 Application Program Interface Script Caching and Batching
Chitilian discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for managing application program interface calls. In one aspect, a method includes generating a first API call to an advertising service. The first API call requests first entities corresponding to a campaign management entity. A set of first entities is received in response to the API call. An instruction for a request for second data associated with a particular first entity is processed. A determination is made, in response to the processing, that the second data associated with particular first entity is not stored in the local cache. In response to the determining, the request for second data associated with the particular first entity is expanded to a request for second data associated with each of a multitude of additional first entities in the set of first entities.  

Chwek et al. US Publication 20100228594 A1 Advertising and Promotional System
Chwek discloses advertising networks are described that enable the provision of offers to a user device in response to activation of an installation package. One embodiment of the invention includes a user device connected to a network, an advertising server system connected to the network, where the advertising server system stores information concerning a plurality of offers, and a partner server connected to the network. In addition, the user device is configured to execute an installation package to perform a predetermined operation, where the execution of the installation package triggers execution of a client application configured to collect information concerning the user device and to forward the collected information to the advertising server system as the installation package performs the predetermined operation, the advertising server system is configured to select at least one of the plurality of offers based upon the collected information and to forward information concerning the at least one selected offer to the client application, the client application is configured to display via the user device information concerning the at least one selected offer as the installation package performs the predetermined operation, and the client application is configured to contact the partner server to obtain fulfillment of an accepted offer.

Libenson et al. US Publication 20130024267 A1 Systems and Methods for Electronic Coupon Instant Rewarding
Libenson generally relates to the field of electronic coupons. In particular, the methods and systems relate to various techniques for implementing personalized targeting, aggregate cap control of electronic coupons, viral marketing using electronic coupons, and real time processing of electronic coupons.

Jalili US Publication 20110125581 A1 System and Method for Improving E-Commerce with On-Demand Advertising 
Jalili discloses a system and method for the searching of electronic ads. The present invention pertains to a registry accessible to disparate ad entities to allow for the registration of their electronic ads. Additionally, the present invention pertains to a search module that an ad entity may employ to enable the searching of electronic ads maintained at an associated server. Furthermore, the present invention pertains to a mechanism for gathering advertising content data published via a network to enable the searching of published electronic ads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682